DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to the application, US 2018/0072574. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/9/2020 has been received.
	The response dated 11/9/2020 appears to be non-compliant. Specifically, the markups required by 37 CFR 1.121(c)(2) were not provided, and several amendments/changes were not accounted for between the Claims dated 6/30/2020 and the Claims dated 11/9/2020. 
	Specifically, compare:

    PNG
    media_image1.png
    244
    712
    media_image1.png
    Greyscale

(Claims dated 11/9/2020, “Claim 1”) (underlining in original, circles added) with:

    PNG
    media_image2.png
    245
    681
    media_image2.png
    Greyscale

(Claims dated 6/30/2020, “Claim 1”) (underlining in original, circles added). 
	It would appear as if “consisituted” was changed to “consists,” and “functional” was added in the latest version of Claim 1 filed on 11/9/2020. Applicants are requested to confirm this was the extent of the amendments, and to call out any others to the extent they were inadvertently overlooked. To prevent delays in prosecution, compliance with markup requirements is waived for this response only. 
Claim(s) 1-2, 4-5, and 7-8 is/are pending.
Claim(s) 1 and 5 is/are currently amended.
Claim(8) is new. 
Claim(s) 3 and 6 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-2, 4-5, and 7 under 35 U.S.C. 102(a)(1) as being anticiapted by US 2006/0171874 to Khabashesku, et al. in view of: (i) Hof, et al., Brominated single walled carbon nanotubes as versatile precursors for covalent functionalization, Chem. Commun. 2014; 50: 6582-6584 (hereinafter “Hof at __”) to show a state of fact, and (ii) US 6,835,366 to Margrave, et al. to show a state of fact, as understood, the traversal relies on the amendment stating that “carbon materials are cross-linked with each other through a linking group alone, wherein the linking group consists of a nucleophilic compound…”   (Remarks of 11/9/2020 at 4). 
In response, it isn’t entirely clear how to construe this new language.
First, as understood, the Specification does use the term “alone,” but does not use “alone” in connection with the “linking group.” See (S. 2: [0030] – describing the carbon materials, 3-4: [0052] – describing the halogen atom-containing gas, 4: [0053] – describing inert gas, 4: [0062] – describing the solvent, 5: [0072] – describing inert gas, 5-6: [0076] – describing inert gas). 
Second, the new “alone” language appears in the adverb phrase “through a linking group alone.” It is necessary to construe the “linking group” language. The most relevant passages are reproduced below:
[0012] In the above configuration, the linking group is composed of the nucleophilic compound in a state where halogen in a carbon-halogen bond existing on the surface of the carbon material, at least a surface of which is halogenated, is eliminated by a nucleophilic substitution reaction and substituted with the nucleophilic group, thereby introducing into the nucleophilic compound.  


[0019] According to a cross-linked structure of a carbon material of the present invention, since carbon materials are linked to each other through a linking group derived from a nucleophilic compound having two or more nucleophilic groups in the molecule to form a cross-linked structure, it is possible to extremely improve the mechanical strength such as tensile strength, compared to a conventional carbon nanotube fiber.

(S. 2: [0019]) (emphasis added). 
	[0020] According to a method for producing cross-linked structure of a carbon material of the present invention, halogen groups are introduced into a surface of a carbon material by a halogenation treatment and halogen groups are eliminated by a cross-linking treatment, thereby introducing linking groups derived from a nucleophilic compound, thus making it possible to cross-like carbon materials with each other. Namely, the production method of the present invention can produce a cross-linked structure of a carbon material, which is excellent in mechanical strength such as tensile strength, compared to a conventional carbon nanotube fiber. 

(S. 2: [0020]) (emphasis added). 
[0045] As used herein, "derived from a nucleophilic compound having two or more nucleophilic groups" means that nucleophilic groups contained in the nucleophilic compound mentioned above are formed by performing a nucleophilic substitution reaction to a carbon-halogen bond introduced by a surface treatment due to halogenation of the carbon material, and "linking group derived from the nucleophilic compound having two or more nucleophilic groups" means a linking site between carbon materials formed by the nucleophilic substitution reaction.

(S. 3: [0045]) (emphasis added). 

    PNG
    media_image3.png
    312
    597
    media_image3.png
    Greyscale

(S. “Fig. 1”). 
	Third, the claim now uses “consists of a nucleophilic compound having two or more nucleophilic groups in the molecule.” By virtue of using different terms, the “nucleophilic compound” language is construed as different from “nucleophilic group.” The Examiner understands “nucleophilic group” to be a “nucleophilic moiety,” i.e. a specific group of atoms that donate a pair of electons (i.e. functions as a nucleophile). The phrase “consists of” is a term of art in patent claims, which “excludes any element, step, or ingredient not specified in the claim.” MPEP 2111.03 II (citations omitted). When presented in a clause of a claim, as it is here, “the ‘consists of’ phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.” Id. (citations omitted). 
	Fourth, the claim goes on to somewhat define the “nucleophilic compound” by the Markush language in the last limitation of the claim. Here, the claim uses open ended language: “at least one compound selected from the group consisting of…” The “species” themselves recited in the Markush group are genera. 
	In conclusion, “linking group alone” and “consists of” imply exclusionary language. The context of the “linking group” language in the Specification suggests a broader construction that i.e. something that can be both composed of and derived from a nucleophilic compound). Likewise, the definition of “nucleophilic compound” contained in the claim uses open ended language (“is at least one…”). 
	Returning to the Remarks, the ambiguity surrounding the “alone … consists of … at least one…” language comes into focus. The Remarks state:
Khabashesku merely teaches carbon nanotubes cross-linked with each other through a linking group consisting of (-NH(CH2)2NHCO(CH2)4CONH(CH2)2NH-) which is a group resulting from adipoyl chloride (ClOC(CH2)4COCl) being reacted with [HN(CH2)2NH2]x group introduced to carbon nanotubes. This linking group (-NH(CH2)2NHCO(CH2)4CONH(CH2)2NH-) is not the linking group alone consisting of a nucleophilic compound such as chain aliphatic polyamine as defined in the claimed invention.

The Office Action alleges that [0024] of Khabashesku teaches aryls and aromatic amines. Office Action at page 6, first full paragraph. Those aryls and aromatic amines, however, are merely species used to introduce H2N(CH2)nNH2 to the fluorinated STWNs [sic – SWNTs]. In Khabashesku, the introduction of H2N(CH2)nNH2 is followed by the reaction with adipoyl chloride (ClOC(CH2)4COCl) as discussed above to cross-link the carbon nanotubes. Thus, the disclosure of [0024] in Khabashesku is not the disclosure teaching a linking group alone that consists of an aryl or aromatic amine to cross-link carbon nanotubes.

(Remarks of 11/9/2020 at 5) (emphasis added). Assuming the characterizations of Khabashesku are correct (no such concession is made), this is not considered to distinguish from Claim 1 when construed in view of the ambiguous language above. 
	Claim 1 is a product claim. It extends to all manners of making the product. The Specification states the linking group can be “derived from a nucleophilic compound.” (S. 2: 2N(CH2)nNH2 to the fluorinated STWNs (sic – SWNTs) . . . [and] not the disclosure teaching a linking group alone that consists of an aryl or aromatic amine to cross-link carbon nanotubes,” arguments, this is not persuasive. The amine is the nucleophile. The claim requires a nucleophile. Its function is to react with the fluorine. As discussed above, the “linking group” appears to require nucleophilic groups, but can include other groups/compounds, etc. 
Stated differently, Khabashesku and the Specification provide almost the same formula/figure. “Scheme 4” of Khabashesku and (S. “Fig. 1”) are juxtaposed, below:
 
    PNG
    media_image4.png
    409
    516
    media_image4.png
    Greyscale

 (Khabashesku 6: [0067] “Scheme 4,” S. “Fig. 1”) (annotations added). Paragraph [0024] teaches other amine nucleophiles that can be used in the cross-linked nanotubes of Khabashesku.  Note also crosslinking through diamines at (Khabashesku 3: [0033]). 

[0010] With the above configuration, carbon materials are cross-linked with each other to form a cross-linked structure and, moreover, the linkage is performed through a linking group derived from a nucleophilic compound having two or more nucleophilic groups in the molecule. Therefore, it is possible to extremely improve the mechanical strength such as tensile strength, compared to a conventional carbon nanotube fiber.

(S. 1: [0010]). Paragraph [0019] states:
	[0019] According to a cross-linked structure of a carbon material of the present invention, since carbon materials are linked to each other through a linking group derived from a nucleophilic compound having two or more nucleophilic groups in the molecule to form a cross-linked structure, it is possible to extremely improve the mechanical strength such as tensile strength, compared to a conventional carbon nanotube fiber.
	
(S. 2: [0019]).  These are statements comparing cross-linked carbon materials to generic “conventional carbon nanotube fiber.” Clearly, the prior art (Khabashesku is but one example) establishes cross-linked carbon nanotubes exist. Thus, the comparison being made in these paragraphs is not between the claims and the closest prior art. See MPEP 716.02(e). Cross-linked nanotubes having more strength or better mechanical properties is an entirely expected result. This is well known in the art. See e.g.  US 2009/0088582 to Inagaki at 4: [0058] (“The present invention provides a new crosslinked carbon nanotube structure superior in electrical conductivity, thermal conductivity and mechanical strength.”). Expected results is evidence of obviousness. 
	As to the comparison being made with the Examples, the Remarks state:
In contrast, tridecylamine and pentylmagnesium chloride were used in Comparative Examples 5 and 6 respectively as a nucleophilic compound in the same manner as Example 1, and the tensile strength of Comparative Examples 5 and 6 were much worse than those of Examples 1-18 as seen in Table 1. Thus, as evidenced in Table 1, the nucleophilic compounds listed in Claim 1 can provide significantly greater tensile strength compared to the cross-linking compounds disclosed in prior art. 

(Remarks of 11/9/2020 at 6) (emphasis added). In response, Table 1 is not comparing the species in Claim 1 to the prior art, as argued. Again, Khabashesku teaches aryl/aromatic amines. The Remarks go on:

Especially, the inventors of the present application have found that a nucleophilic compound having two or more nucleophilic groups listed in Claim 1 can provide significantly greater tensile strength compared to a nucleophilic compound having only one nucleophilic group such as tridecylamine and pentylmagnesium as seen in the results in Table 1 of the present application. 

(Remarks of 11/9/2020 at 6) (emphasis added). Again, this is not a relevant comparison when Khabashesku teaches the nucleophilic groups of Claim 1. 
	The “unexpected results” arguments are not persuasive. Cross-linked nanotubes having increased strength, etc. are expected properties, well known in the art. The comparisons being made are not being made with the closest prior art, per MPEP practice and applicable law. 
As to Claim 5, as understood, the traversal relies on parallel arguments to those presented in connection with the traversal of Claim 1. As above, the amalgamation of exclusionary (“consisting of..” “alone”) with open ended language “compound is at least one compound selected from…” obscure what is/isn’t required of the claim. The arguments about the linking group in Khabashesku (Remarks of 11/9/2020 at 7) are noted, but aren’t they embraced by the open-ended “at least one compound selected from…” language in Claim 5? 
The Remarks state: 
The Office Action points out that the Scheme 1 of Khabashesku above states that hydrogen fluoride is removed in the presence of pyridines. However, Scheme 1 represents the step of introducing a [HN(CH2)2NH2]x group into fluorinated carbon 

(Remarks of 11/9/2020 at 8-9). In response, it is unclear what is being argued vis-à-vis the rejection. Khabashesku teaches diamines. (Khabashesku 3: [0024]). The amines can be aromatic. Id. The diamine is contacted with the fluorinated nanotubes, for example in Scheme 1. This results in “elimination of HF.” (Khabashesku 4: [0048]). Scheme 4 was mentioned in the context of rejecting cross-linking in Claim 1. (Non-Final Office Action dated 8/7/2020 at 5-6). Note however another passage was mentioned, paragraph [0033], which states “crosslinking of the SWNTs is achievable.” (Khabashesku 3: [0033]). This is in the context of diaminies. Id. This was not persuasive. 
	The rejection is MAINTAINED, updated below. 
II. With respect to the rejection of Claim 1-2, 4-5, and 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0171874 to Khabashesku, et al. in view of: (i) Hof, et al., Brominated single walled carbon nanotubes as versatile precursors for covalent functionalization, Chem. Commun. 2014; 50: 6582-6584 (hereinafter “Hof at __”) to show a state of fact, and (ii) US 6,835,366 to Margrave, et al. to show a state of fact, as understood, the Remarks rely on amendments and/or the arguments presented in traversing the anticipation rejection. (Remakrs of 11/9/2020 at 4). The discussion above is relied on. 
	The rejection is MAINTAINED, updated below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-2, 4-5, and 7-8 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent Claim 1 and Claim 5 have been amended in a manner that includes both open-ended and closed language. Claim 1 refers to crosslinking through a linking group alone, and that the linking group consists of a nucleophilic compound having two or more nucleophilic groups. The claim goes on to state that the nucleophilic compound is at least one selected from [a Markush group]. It’s unclear how to parse this. There is close prior art (Khabashesku), and as understood there is nothing in the Specification that would indicate how to parse this amalgamation of “alone, consists of, or more, at least one” language. As best understood, the claims still read on Khabashesku. Claim 5 contains the same/similar language. 
	Dependent claims not specifically addressed import the issues of the claims from which they depend. 





Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-2, 4-5, and 7 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2006/0171874 to Khabashesku, et al. in view of:
(i) Hof, et al., Brominated single walled carbon nanotubes as versatile precursors for covalent functionalization, Chem. Commun. 2014; 50: 6582-6584 (hereinafter “Hof at __”) to show a state of fact, and 
(ii) US 6,835,366 to Margrave, et al. to show a state of fact. 

With respect to Claim 1, and notwithstanding the ambiguities above, this claim requires “[a] cross-linked structure of a carbon material, in which carbon materials are cross-linked with each other through a linking group alone, wherein the linking group consists of a nuclephilic compound having two or more nucleophilic groups in the molecule.”  Khabashesku teaches carbon nanotubes, a carbon material. (Khabashesku 2: [0017] et seq.). The nanotubes are cross-linked. (Khabashesku 3: [0033]). Note also the mention if diamines. Id. This is understood as having two nucleophilic groups. Amines are nucleophiles. The “through a linking group” language is interpreted as some manner of chemical bond between the nanotubes. That said, while not using the word “nucleophilic,” Khabashesku is understood as teaching nucleophilic compounds. (Khabashesku 2: [0017]). The same reaction scheme (halogenation, followed by substitution) is taught, as developed below. For completeness however, the Hof reference is offered to explain that Khabashesku teaches a nucleophilic compound/reaction. See (Hof at 6582, col. 1-2) (“In contrast to addition reactions, nucleophilic SWCNT substitution reactions have hardly been investigated and are solely based on fluorinated carbon nanotube precursors. . . . In principle, other halogenated carbon nanotubes, like brominated or iodinated SWCNTs, are also accessible but these systems have not been used for subsequent derivatization reactions. Here, we 
Claim 1 further requires “the nucleophilic groups being bound with carbon atoms of the carbon materials, and the cross-linked structure of the carbon materials includes no hydrogen halides.” As discussed above, the hydrogen halide is removed. See also (Khabashesku 4: [0048] – “elimination of HF”). Crosslinked structures with no hydrogen halides are taught. (Khabashesku 3: [0033] – “crosslinking of the SWNTs is achievable,” 6: [0067] – scheme 4).
Claim 1 further requires “the nucleophilic compound is at least one compound selected from the group consisting of chain aliphatic polyamine, cycloaliphatic polyamine, aliaromatic amine, aromatic amine, Grignard reagent, alkyllithium, metal alkoxide, polyhydric alcohol, dithiol, and organic peroxide.” Aryl (aromatic) amines are taught. (Khabashesku 2: [0024]).
As to Claim 2, fluorination is taught. (Khabashesku 2: [0020]; 4: [0048]).
As to Claim 4, carbon nanotubes are taught. (Khabashesku 2: [0018]). 
With respect to Claim 5, and notwithstanding the ambiguities above, this claim requires “bringing the carbon material into contact with a treatment gas containing 0.01 to 100 vol % of a halogen atom-containing gas for a treatment time in a range of 1 second to 24 hours at a treatment temperature in a range of 0°C to 600°C, thereby subjecting a surface of the carbon material to a halogenation treatment.”  Khabashesku teaches fluorination, stating inter alia: “Such fluoronanotubes are described in commonly-assigned copending U.S. patent application Ser. No. 09/787,473 . . . which [is] incorporated herein by reference.” (Khabashesku 2: [0020]). The referenced serial number matured into the Margrave reference. (Margrave cover - entry (21)). As such, the Margrave reference is being treated as part of the Khabashesku reference. Margrave et seq.) at 150-400 C (Margrave 13: 3) for 5 hours. (Margrave 15: 57). 
Claim 5 further requires “bringing a nucleophilic compound having two or more nucleophilic groups in the molecule into contact with the carbon material for treatment time in a range of 1 second to 24 hours, thereby subjecting the carbon material to a cross-linking treatment and cross-linking the carbon materials with each other through a linking group alone, the linking group consisting of the nucleophilic compound wherein the halogenation treatment and the cross-linking treatment are performed simultaneously, performed continuously in an arbitrary order, or performed by adding during any treatment.” Khabashesku teaches bringing the fluorinated nanotubes into contact with the nucleophile for  collective times that read on the claimed range. (Khabashesku 3: [0036]-[0040]). As discussed above, crosslinking is taught. (Khabashesku 3: [0033]; 5: [0052]). As understood, the cross-linking is through the nucleophile. See e.g. (Khabashesku 6: [0067]). 
Claim 5 further requires “the cross-linking treatment involves the removal of hydrogen halides by-produced during the cross-linking treatment.” The hydrogen halides are removed. (Khabashesku “all schemes,” 4: [0048] – “elimination of HF”).   
Claim 5 further requires “the nucleophilic compound is at least one compound selected from the group consisting of chain aliphatic polyamine, cycloaliphatic polyamine, aliaromatic amine, aromatic amine, Grignard reagent, alkyllithium, metal alkoxide, polyhydric alcohol, dithiol, and organic peroxide.” At least aryl (aromatic) amines are taught. (Khabashesku 2: [0024]).
As to Claim 7, carbon nanotubes are taught. (Khabashesku 2: [0018]).


II. Claim 1-2, 4-5, and 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0171874 to Khabashesku, et al. in view of:
(i) Hof, et al., Brominated single walled carbon nanotubes as versatile precursors for covalent functionalization, Chem. Commun. 2014; 50: 6582-6584 (hereinafter “Hof at __”) to show a state of fact, and 
(ii) US 6,835,366 to Margrave, et al. to show a state of fact. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. The rejection is asserted as proper, but on the off chance it is somehow improper to rely on Margrave via the statement explicitly incorporating it by reference in the Khabashesku reference, then one of skill in the art would be motivated to fluorinate the nanotubes, as discussed above, because Khabashesku explicitly teaches, suggests and motivates one of skill in the art to look to Margrave. 
With respect to all claims, to the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,122,710 to Margrave, at al. Note cross-linking throughout, e.g. (Margrave 6: 9 et seq.). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736